DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:	
Claims 9 and 19 recites “the portable enclosure”. There is insufficient antecedent basis for these limitations.  Claims 9 is dependent of claim 7 instead of claim 8 which it is believed to be dependent of and claim 19 is dependent of claim 17 instead of claim 18 which it is believed to be dependent of. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8, 11and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 20120256568.
Regarding Claim 1, Lee teaches a multi-voltage portable power system (¶ 0107 " the battery 42 can be reconfigured to at least three possible voltages" and ¶ 0200 " The Multi-Port variable voltage battery (VVB)"), comprising: 
a plurality of energy storage devices (Fig. 6 #52); 
a conversion switch (Fig. 6 #57); and 
an output connector for attachment to a load (¶ 0136 " the first electrical output connection 210…….. the second electrical output connection 212 provides a voltage differential at the electrical output connections, and allows current to flow when the battery 202 is connected to a load"); 
wherein the plurality of energy storage devices are in electrical communication with the conversion switch (Fig. 6 storage devices 52 in electrical communication [i.e. electrically connected] with 57) and the conversion switch is in further communication with the output (Fig. 6 the conversion switch 57 in electrical communication [i.e. electrically connected] with output to load 46) , and 
wherein the conversion switch is operable to connect the plurality of energy storage devices in series, in parallel (Fig. 5a series, 5b parallel, 5c series/parallel combination), and in combinations thereof to achieve a desired output voltage (¶ 0108 "to reconfigure the battery 42 to the desired battery voltage").  
Regarding Claim 11, Lee teaches a multi-voltage portable power system (¶ 0107 " the battery 42 can be reconfigured to at least three possible voltages" and ¶ 0200 " The Multi-Port variable voltage battery (VVB)"), comprising: 
a plurality of energy storage devices (Fig. 6 #52); 
a conversion switch (Fig. 6 #57);  
an output connector for attachment to a load (¶ 0136 " the first electrical output connection 210…….. the second electrical output connection 212 provides a voltage differential at the electrical output connections, and allows current to flow when the battery 202 is connected to a load"); and
a microprocessor controller (Fig. 4 #50 controller and ¶ 0162 " a microprocessor"), 
wherein the plurality of energy storage devices are in electrical communication with the conversion switch (Fig. 6 storage devices 52 in electrical communication [i.e. electrically connected] with 57) and the conversion switch is in further communication with the output (Fig. 6 the conversion switch 57 in electrical communication [i.e. electrically connected] with output to load 46) , and 
wherein the conversion switch is operable to connect the plurality of energy storage devices in series, in parallel (Fig. 5a series, 5b parallel, 5c series/parallel combination), and in combinations thereof to achieve a desired output voltage (¶ 0108 "to reconfigure the battery 42 to the desired battery voltage"), and 
wherein the microprocessor controller is in communication with the plurality of energy storage devices (¶ 0043 "The battery includes at least one switch for regulating power entering the battery, at least one switch for regulating power exiting the battery, a controller for monitoring voltage, current and regulating at least one processor controlled switch") and conversion switch (¶ 0110 " switching means controlled by the controller 50") to monitor and control system settings.  

Regarding Claim 8 and 18, Lee teaches wherein the plurality of energy storage devices, conversion switch, and output connector are housed in a portable enclosure (portable enclosure is body of a vehicle that is portable when driving. Wherein the battery inside being housed in vehicle has the plurality of energy storage devices, conversion switch, and output connector.  ¶ 0113 " the battery 42 maybe provided in an electric vehicle" and ¶ 0021 " The present invention relates to reconfigurable batteries, e.g., for use in the drive systems of electric vehicles such as bicycles, automobiles, trucks, locomotives, utility carts, and the like"). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20120256568 in view of CHEN US 20170334376.
Regarding Claim 2. Lee does not explicitly teach a user- operated control switch, but Lee teaches a user- operated control in communication with the conversion switch, wherein the control actuates the conversion switch to a commanded configuration to achieve the desired output voltage.  (¶ 0162 " a battery reconfiguration control system that can interface with 
vehicular systems (e.g. motors 226) and communicate with users 228 to control the reconfiguration of switches 208").
Chen teaches a user-operated control switch to a commanded configuration to achieve the desired output. (changeover switch operated by a user of a vehicle configures battery management to have a selection of modes that will create the desired output of the mode. ¶ 0019 "The changeover switch 20 is a manual circuit switch and the user operates the changeover switch 20 to change the battery management system 1 into the static mode or dynamic mode.")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee’s user operated controlling to add a user- operated control switch taught by Chen for the purpose of increasing convenience of operation for a user of a vehicle by quick accessibility for controlling. (Refer to ¶ 0019)

Regarding claim 3, Lee does not explicitly teach wherein the control switch comprises: hardwired connection, isolated connection, remote connection, or combinations thereof.  
Lee in view of Chen teaches connection the control switch to the conversion switch as noted above, and Chen further teaches wherein the control switch comprises: hardwired connection, isolated connection, remote connection, or combinations thereof (coupled with a single line noted as hardwired connection. Fig. 2 #20 showing signal line being hardwired; ¶ 0019 "changeover switch 20 can be installed in a driver's cabin of a car or a handle on a motorcycle when necessary, and is coupled with the processing unit 30 by a signal line").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the control switch taught by the combined teachings of Lee in view of Chen to be a hardwired connection further taught by Chen since hard-wiring is a well-known and cost-effective technique in device electrical design.

Regarding Claim 12. Lee does not explicitly teach a user-operated control switch in communication with the microprocessor and conversion switch, but Lee teaches a user- operated control in communication with the microprocessor and conversion switch, wherein the control provides a command signal to the microprocessor to actuate the conversion switch to a commanded configuration to achieve the desired output voltage (¶ 0162 " a battery reconfiguration control system that can interface with vehicular systems (e.g. motors 226) and communicate with users 228 to control the reconfiguration of switches 208")
Chen teaches a user-operated control switch in communication with the microprocessor, wherein the control switch provides a command signal to the microprocessor to actuate a commanded configuration to achieve the desired output voltage. (changeover switch operated by a user of a vehicle configures battery management to have a selection of modes that will create the desired output of the mode. Fig. 2 #20 switch in communication with processing unit 30; ¶ 0019 "The changeover switch 20 is a manual circuit switch and the user operates the changeover switch 20 to change the battery management system 1 into the static mode or dynamic mode.")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee user- operated control in communication with the microprocessor and conversion switch to add a user-operated control switch taught by Chen for the purpose of increasing convenience of operation for a user of a vehicle by quick accessibility for controlling. (Refer to ¶ 0019)

Regarding claim 13, Lee does not explicitly teach wherein the control switch comprises: hardwired connection, isolated connection, remote connection, or combinations thereof.  
Lee in view of Chen teaches connection the control switch to the conversion switch as noted above, and Chen further teaches wherein the control switch comprises: hardwired connection, isolated connection, remote connection, or combinations thereof (coupled with a single line noted as hardwired connection. Fig. 2 #20 showing signal line being hardwired; ¶ 0019 "changeover switch 20 can be installed in a driver's cabin of a car or a handle on a motorcycle when necessary, and is coupled with the processing unit 30 by a signal line").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the control switch taught by the combined teachings of Lee in view of Chen to be a hardwired connection further taught by Chen since hard-wiring is a well-known and cost-effective technique in device electrical design.

Claims 4-6 and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20120256568 in view of CHEN US  20170334376 as applied to claim 3 and 13 above, and further in view of Hernandez US 20170096076.

Regarding Claim 4. Lee teaches a first sensor (Fig. 13 #230) device to monitor the output voltage and provide an indication of the voltage (¶ 0160 "Voltage and current monitoring systems and methods in combination with switching means 208 described herein, allow identification and status monitoring of battery cell 200"), Lee does not explicitly teach provide an indication of the voltage to a user of the system.
Hernandez teaches provide an indication of the voltage to a user of the system. (¶ 0033 "the user selects “Display Auxiliary Battery Voltage,” as indicated by block 316, the auxiliary battery charging process 300 includes displaying the current voltage of the auxiliary battery.")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee to provide an indication of the voltage to a user taught by Hernandez for the purpose of user checking status of the battery for anticipated usage.

Regarding Claim 5, Lee teaches a second sensor device (Fig. 6 #58) to monitor the voltage of an electrical system of a host vehicle transporting the system, wherein the monitored voltage of the host vehicle controls the conversion switch to achieve a matching output voltage (voltage is used to control switching of conversion switches to output a desired voltage for the motor.¶ 0108 "at least one of the motor voltage and current of the motor 46 may be monitored. The reconfiguring of the plurality of battery cells 52 may be controlled based on the monitoring. For example, a current sensor 49 could be used to monitor the current through the motor and/or a voltage sensor 58 could be used to monitor the motor voltage, and the sensors 49 and 58 could relay the voltage and/or current information needed to a controller (e.g., controller 50 of FIG. 4) to make a decision on how to reconfigure the battery 42 to the desired battery voltage.").  

Regarding Claim 6, Lee teaches wherein the plurality of energy storage devices are charged by the host vehicle electrical system. (¶ 0179 " wherein the plurality of energy storage devices are charged by the host vehicle electrical system." And (¶ 0045 " connecting at least one power source to the battery, where the power source can be at least one of an alternator, or generator.") 

Regarding Claim 14,  Lee teaches a first sensor device (Fig. 13 #230, 232) in communication with the microprocessor to monitor the output voltage and amperage of the system and the electrical characteristics of the load to be connect to (sensors 230 and 232 in communication with processor and control signal from load electrical characteristics noted as motor control signals. ¶ 0160 "Voltage and current monitoring systems and methods in combination with switching means 208 described herein, allow identification and status monitoring of battery cell 200", and ¶ 0162 " Control signals may be exchanged between the sensors 230 and 232, the battery 202, motors 226, and processors 218 using dedicated communication pathways 224 or over power connections 210 and 212"), and 
provide an indication of the voltage and amperage of the system (¶ 0160 " allow identification and status monitoring of battery cell 200") and to the system electronics to allow monitoring of the circuitry including monitoring storage device to ensure proper electrical balancing of those devices (¶ 0162 "to bypass weak or dead battery cells 200, short out dying cells 200 if necessary to regain current handling capacity, and balance battery cell 200 usage. An electronic processor 218 such as a microprocessor with associated primary and secondary memory 220 and 222, voltage 230 and current 232 sensors, and associated software can maintain charge/discharge history to help regulate battery cell life and provide load balancing during discharge and recharge states.").  
Lee is silent in teaching circuitry including monitoring each individual storage device.
Lee teaches to determine a voltage of each cell to determine balancing and voltage sensor   (¶ 0171 "An algorithm can be used to sniff out a weak or bad cell that does not maintain reasonable voltage or current during discharge or misbehaves during re-charging. As will be appreciated by those skilled in the art, such a feature would require current and voltage sensors and a suitable controller. Another algorithm that can be provided in accordance with the invention is one that provides load balancing to keep all the battery cells evenly charged ")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee to have circuitry including monitoring each individual storage device to monitor storage devices so balancing can occur.
Lee does not explicitly teach provide an indication of the voltage to a user of the system.
Hernandez teaches provide an indication of the voltage to a user of the system. (¶ 0033 "the user selects “Display Auxiliary Battery Voltage,” as indicated by block 316, the auxiliary battery charging process 300 includes displaying the current voltage of the auxiliary battery.")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify to provide an indication of the voltage and amperage of the system taught by Lee to be to a user taught by Hernandez for the purpose of user checking status of the battery for anticipated usage.

Regarding claim 15, Lee teaches a second sensor device (Fig. 6 #58) in communication with the microprocessor controller to monitor the voltage of an electrical system of a host vehicle transporting the system, wherein the monitored voltage of the host vehicle controls the conversion switch to achieve a matching output voltage (the information of voltage and current is used to determine the amount of current and voltage the battery needs to produce and the conversion switches a controlled top produce the desired output to vehicle motor. Fig. 4 #50; Fig. 6 #58; ¶ 0108 " a voltage sensor 58 could be used to monitor the motor voltage, and the sensors 49 and 58 could relay the voltage and/or current information needed to a controller (e.g., controller 50 of FIG. 4) to make a decision on how to reconfigure the battery 42 to the desired battery voltage.").  

Regarding claim 16, Lee teaches:
wherein the plurality of energy storage devices are charged by the host vehicle electrical system (¶ 0108 "The charging may comprise regenerative charging provided by the electric motor(s) 46 during a vehicle braking action").  

Claims 7, 9, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20120256568 in view of CHEN US  20170334376, Hernandez US 20170096076 as applied to claim 6 and 16 above, and further in view of Bissonette US 20120249065.

Lee teaches wherein the plurality of energy storage devices are chargeable (¶ 0213 "battery recharge mode where the Main 60 Hz 120V AC input 326, for example, is directly connected to battery tap Vt1 through switch SW1 "), Lee does not explicitly teach them to be chargeable by solar panels, wind turbines, fuel-powered generators, power grid, and combinations thereof.  
Bissonette teaches wherein the plurality of energy storage devices are chargeable by solar panels, wind turbines, fuel-powered generators, power grid, and combinations thereof (Fig. 2 #220, 230, 240, 250, 253).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee to be chargeable by solar panels, wind turbines, fuel-powered generators, power grid, and combinations thereof taught by Bissonette for the purpose of having multiple options to charge vehicle if one isn’t available and to have options to mitigate and control cost of charging. (Refer to ¶ 0004)

Regarding Claim 9 and 19, Lee teaches wherein the portable enclosure comprises, handles, wheels, and combinations thereof (the portable enclosure doesn’t specifically disclose handles, wheels, but it is notoriously well known for a vehicle to comprise of handles, wheels, and combinations thereof. See ¶ 0113 and ¶0021 "vehicle").  

Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20120256568.

Regarding Claim 10 and 20, Lee does not explicitly teach wherein the plurality of energy storage devices, conversion switch, and output connector are housed in an enclosure configured to conform to a bed of a vehicle.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee’s plurality of energy storage devices, conversion switch, and output connector are housed in an enclosure to be configured to conform to a bed of a vehicle since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marsh US 20070287043 battery with conversion switch, Chen US 20110241431 conversion switch, KERFOOT battery with conversion switch, Perez US 20180358839 renewable energy sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859